Title: 17th.
From: Adams, John Quincy
To: 


       This morning I finished the business of my admission. I carried the bond to Mr. Gannett the Steward. He then certified that I had complied with the Law. This certificate I went with to the President’s, who thereupon signed an Admittatur, which I had to carry again to the Steward, to be filed with the College Papers. The Steward told me then I was to all intents and Purposes, generally, and in all particulars a Member of the University.
       I then went to Boston with my Cousin, and Abbot, of the Juniors. I paid a number of Visits, and dined at my Uncle Smith’s. Walk’d about the Town, with Charles Storer; spent the Evening, and supped, at Deacon Storer’s, lodged at my Uncle Smiths.
      